Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/14/2018.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 9, 11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama (US 2012/0316433). 
Regarding claims 1-4, Maruyama discloses and teaches an imaging catheter (0007) including an outer sheath (Fig 2) made of NIR transmissive material (0033, 0038-0040) the sheath including a terminal section at the distal end of the outer sheath and a main section, a guidewire section (Fig 2, 3, 
Regarding claims 9, 11, and 15-18, Maruyama discloses the sheath reinforcement having a length beyond the tip (Fig 2, (past tip, 44), the inclusion of metals which reflect NIR light in the sheath (0034) reinforcement section, as well as the methods of operating the catheter of claim 1 by retracting the cable selectively (Fig 3, Claim 19) and preventing kinking of a sheath by forming the sleeve via molding it with the outer sheath (Fig 2-3, see above for the limitations of claim 1). Finally, Maruyama includes a pullback element (Fig 3, 0031) and shaft with elements to be withdrawn (4, 42) such that the pullback system is coupled to a cable and can retract the cable axially to relocate the imaging element (Fig 2-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manuyama (US 2012/0316433) in view of Zelenka et al (US 2013/0253328). Manuyama discloses and teaches the limitations of claim 1 as well as the modification of the flexibility of the tip of the device, but fails to expressly disclose how the flexibility of the outer sheath is modified. Attention is hereby directed to the teaching reference to Zelenka et al which discloses and teaches the variance in flexural modulus to the sheath allows for increased maneuverability of the tip portion (0012-0015, 0005) and that Mpa of the flexural modulus can be varied from 34-3400 Mpa based on adjustments to the sheath material composition. It would have been obvious to one of ordinary skill in the art at the time of the invention to . 

Claim 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manuyama (US 2012/0316433) in view of Van Hoven (US 2014/0163421). Manuyama discloses the imaging catheter of claim 1, but not that the combined thickness of the terminal section of the outer sheath and the sheath reinforcement is more than twice the thickness of the main section of the outer sheath. Attention is hereby directed to the reference to Van Hoven showing expressly that the thickness of the outer sheath and sheath reinforcement section at the terminal section is more than twice the main section (260, 220/230 (0025-0029, 0039)). Additionally, Van Hoven includes an ultrasound transducer in the tip of the device with a window for transmitting ultrasound energy. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the thick terminal section of the Van Hoven reference wherein the combined thickness of the sheath and reinforcement is more than 2x the main section of the sheath to allow for maneuverability (Claims 2, 3, 7, Van Hoven) and to include the ultrasonic system and window thereof (0003, 0029-0035).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Manuyama (US 2012/0316433) in view of Drews et al (US 5,300,048). Manuyama discloses that elements can be included in the sheath to provide NIR reflectivity, but not that the sheath reinforcement is doped with Barium Sulfate/Carbon Black. Attention is hereby directed to the teaching reference to Drews et al which expressly teaches such a doping material construction for the express purpose of increasing the radiopaque nature of the catheter sheath section. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the motivation of providing a section which is opaque to NIR light with the system of Manuyama in order to selectively set the opacity of sections of the catheter device (‘048, Col 1-2).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose or teach the system of claim 1, wherein the sheath reinforcement extends distally beyond the terminal section of the outer sheath to the guidewire section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793